  


 HR 313 ENR: Wounded Warriors Federal Leave Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 313 
 
AN ACT 
To amend title 5, United States Code, to provide leave to any new Federal employee who is a veteran with a service-connected disability rated at 30 percent or more for purposes of undergoing medical treatment for such disability, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Wounded Warriors Federal Leave Act of 2015.  2.Additional leave for Federal employees who are disabled veterans (a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following: 
 
6329.Disabled veteran leave 
(a)During the 12-month period beginning on the first day of employment, any employee who is a veteran with a service-connected disability rated at 30 percent or more is entitled to leave, without loss or reduction in pay, for purposes of undergoing medical treatment for such disability for which sick leave could regularly be used.  (b) (1)The leave credited to an employee under subsection (a) may not exceed 104 hours.  
(2)Any leave credited to an employee pursuant to subsection (a) that is not used during the 12-month period described in such subsection may not be carried over and shall be forfeited.  (c)In order to verify that leave credited to an employee pursuant to subsection (a) is used for treating a service-connected disability, such employee shall submit to the head of the employing agency certification, in such form and manner as the Director of the Office of Personnel Management may prescribe, that such employee used such leave for purposes of being furnished treatment for such disability by a health care provider.  
(d)In this section— (1)the term employee has the meaning given such term in section 2105, and includes an officer or employee of the United States Postal Service or of the Postal Regulatory Commission;  
(2)the term service-connected has the meaning given such term in section 101(16) of title 38; and  (3)the term veteran has the meaning given such term in section 101(2) of such title..  
(b)Clerical amendmentThe table of sections for chapter 63 of title 5, United States Code, is amended by adding after the item relating to section 6328 the following:   6329. Disabled veteran leave..  (c)ApplicationThe amendments made by subsection (a) shall apply with respect to any employee (as that term is defined in section 6329(d)(1) of title 5, United States Code, as added by subsection (a)) hired on or after the date that is 1 year after the date of enactment of this Act.  
(d)RegulationsNot later than 9 months after the date of enactment of this Act— (1)the Director of the Office of Personnel Management shall prescribe regulations with respect to the leave provided by the amendment in subsection (a) for employees, but not including employees of the United States Postal Service or the Postal Regulatory Commission; and  
(2)the Postmaster General shall prescribe regulations for such leave with respect to officers and employees of the United States Postal Service and the Postal Regulatory Commission.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 